Citation Nr: 1047117	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a hand disorder, 
claimed as erysipelas.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to July 1946.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Des Moines, Iowa, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in November 2010.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to service connection for a hand 
disorder, claimed as erysipelas, being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral hearing loss disability was not manifest in service 
or within one year of separation, and is not attributable to 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or 
aggravated during active service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The February 2007 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The claimant was also afforded a VA examination in March 2007.  
38 C.F.R. § 3.159(c)(4).  The Board finds the examination report 
and opinion to be adequate for a determination.  The records 
satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  In addition, service connection may be granted 
for a chronic disease, including organic disease of the nervous 
system, if manifested to a compensable degree within one year 
following service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. The United States Court 
of Appeals for Veterans Claims (the Court), in Hensley v. Brown, 
5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a medical relationship between a veteran's in-service 
exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion of 
combat and the March 2007 VA examination report reflects that the 
Veteran denied combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.

In this case, the evidence, to include the March 2007 VA 
examination report and a private August 2009 record reflect a 
bilateral hearing loss disability.  Thus, the pivotal 
determination is whether a hearing loss disability is related to 
service.

The April 1945 service entrance examination report shows that 
hearing was normal.  The July 1946 separation examination report 
shows whispered and spoken voice testing was 15/15 on the right 
and left, and coin click and watch testing was 15/15 on the right 
and left.  No disease or anatomical defects were reported.  

The Board accepts that the Veteran had in-service noise exposure 
in association with having slept next to the ship's diesel 
engines and that he could have experienced decreased auditory 
acuity during service.  Transcript at 9 (2010).  As noted by the 
March 2007 VA examiner, however, he had normal hearing at 
separation in July 1946, and the Board finds that the competent 
evidence establishes a hearing loss disability is not related to 
service.

In this case, the Veteran's hearing was normal at separation and 
a hearing loss disability was not shown within the initial post-
service year.  For VA purposes, the initial diagnosis of a 
hearing loss disability is decades after service.  The Board 
notes that while an August 2009 private record reflects an 
opinion that the Veteran's hearing loss test results are 
consistent with a noise-induced hearing loss, the March 2007 VA 
examiner specifically stated that it was not likely that the 
Veteran's hearing loss was related to service, noting a history 
of hearing loss for 10-15 years, at least, as well as 
occupational noise exposure from farming his whole life.  

A determination as to whether a hearing loss disability is 
related to service requires competent evidence.  Importantly, the 
Board notes that the Veteran is competent to report his symptoms, 
as well that he was exposed to noise during service.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to a relationship between service and 
current disability.  More specifically, although he is competent 
to report that he experienced hearing loss during service, and 
competent to report that he currently has hearing loss, the Board 
finds that his opinion alone does not provide a sufficient basis 
upon which to make a determination as to whether his hearing loss 
disability is related to service.  Rather, the Board must weigh 
and assess the competence and credibility of all of the evidence 
of record, to include the opinions to the contrary.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the 
March 2007 VA opinion.  The Board notes that VA is free to favor 
one medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
In that regard, the Board notes that the March 2007 VA examiner 
reviewed the claims file and the opinion is consistent with the 
contemporaneous records showing normal hearing at separation.  In 
addition, as noted, the initial evidence of a hearing loss 
disability is decades after service, and a significant lapse in 
time between service and post-service medical treatment may, and 
will, be considered as part of the analysis of a service 
connection claim and weighs against the claim in this case.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  The Board finds the VA opinion to be reasoned, based on 
reliable principles, and consistent with the record.

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, the Board 
finds such attempt to be inconsistent with the more probative 
contemporaneous record.  Specifically, hearing was normal at 
separation and the initial evidence of hearing loss is decades 
after service.  Such evidence is far more reliable than the 
appellant's remote claim.

In summary, the evidence establishes no hearing loss disability 
during service, normal hearing at separation, no hearing loss 
disability within the initial post service year, and a competent 
and probative opinion that a hearing loss disability is not 
likely related to service.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran asserts entitlement to service connection for a hand 
disorder, claimed as erysipelas, a diagnosis reflected in private 
records, to include records dated in 1968 and 1969.  In a June 
2009 VA Form 9, the Veteran contended that erysipelas was 
aggravated by service, and the June 2009 VA examiner stated that, 
"it is less than likely than not that the veteran's diagnosis of 
erysipelas prior to service was aggravated in service since no 
treatment or treatment records are noted related to that until 
over 20+ years after service."  The Board notes the April 1945 
service entrance examination report is absent an entry in regard 
to normal/abnormal pertaining to the skin and glands, and a 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).  The Board notes that 
an opinion was not obtained in regard to direct service 
connection and VA has an obligation to explore all legal 
theories, including those unknown to the Veteran, by which he or 
she might be awarded service connection for a claimed disability.  
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).

The Board finds that the June 2009 opinion is inadequate for a 
determination in this case.  The Board notes that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board 
finds that the evidence is inadequate for a determination as to 
whether a hand disorder, claimed as erysipelas, was incurred or 
aggravated during service.  Thus, the AOJ should obtain an 
opinion, expressed in the specific terms noted in paragraph 2 
below, in regard to whether a hand disorder was incurred or 
aggravated in service.  

The Board notes that VA treatment records reflect diagnoses of 
lichen planus of the right hand in January 1967 and chronic 
dermatitis in 1969, and arthritis in the carpal joints was 
identified in September 1978.  The June 2009 VA examiner stated 
that benign chronic dermatitis was not incurred or aggravated 
during active service and was diagnosed after separation from 
service, adding that limitation of motion in the right hand is 
related to the Veteran's hemochromatosis.  

In addition, the Veteran testified to having had 5 weeks of 
relevant treatment as an inpatient prior to 1969.  Transcript at 
8 (2010).  In a March 2009, VA Form 10-7131, treatment records 
from an identified VA facility, dated from January 1, 1946 to 
December 31, 1950 were requested.  A January 2010 AOJ Formal 
Finding of Unavailability notes that treatment records from the 
identified VA facility, dated prior to April 20, 1961, are 
unavailable.  

Further, in a November 2009 VA Form 10-7131, treatment records 
from an identified VA facility were requested, to include 
inpatient and outpatient treatment records, dated from February 
1, 1967 to August 31, 1999.  In December 2009, VA inpatient 
records, dated in January 1967, and VA outpatient records, dated 
in August 1999, were associated with the claims file.  The AOJ 
should document in the claims file that no additional records for 
the relevant period are available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) 2010).  Expedited 
handling is requested.)

1.  A finding in regard to whether all 
available VA treatment records in association 
with the November 2009 request for records 
via VA Form 10-7131 have been documented in 
the claims file.  

2.  The AOJ should return the claims file to 
the June 2009 VA examiner, if available; 
otherwise, another VA examiner.  The AOJ 
should request that the VA examiner provide a 
medical opinion as to whether there is 
evidence that a hand disorder, to include 
erysipelas (a) clearly and unmistakably 
(obvious and manifest) existed prior to 
service entrance and (b) whether any such 
disorder clearly and unmistakably (obvious 
and manifest) was not chronically worsened 
during service.  If the answer to either (a) 
or (b) above is negative, offer an opinion in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that a hand disorder, to 
include erysipelas and arthritis, was 
manifest during service or within the initial 
post-service year or is related to active 
service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claim should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


